Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard L. Cruz (Reg. No. 52,783) on 1/14/2022.

The application has been amended as follows: 

1. (Currently Amended) A system comprising:
one or more client terminals; and
a computer server, in communication with the one or more client terminals over at least one network, the computer server comprising a non-transitory memory storing program instructions and at least one processor executing the program instructions that cause the computer server to:

grade content in the one or more electronic messages received from the one or more client terminals by comparing at least a portion of the content included in the one or more electronic messages to a predetermined metric, and
initiate an action over the at least one network when the predetermined metric is met or exceeded as determined via the comparing, the action maintaining messaging from the one or more client terminals within the predetermined metric and affecting future messaging privileges of the one or more client terminals.

2. (Original) The system of Claim 1, wherein the computer server is further configured to:
apply a weighting factor to the one or more electronic messages to determine a weighted message count for the one or more electronic messages; and
aggregate the weighted message count for the one or more client terminals.

3. (Original) The system of Claim 2, wherein the action is initiated when the aggregated weighted message count meets or exceeds a predetermined count threshold.

4. (Currently Amended) The system of Claim 1, wherein the action comprises one or more of assessing a financial penalty, increasing a messaging cost, suspending the content grading, and generating and transmitting a notice.

5. (Original) The system of Claim 1, wherein the grade is performed only if a total number of the one or more electronic messages meets or exceeds a predetermined message threshold.

6. (Original) The system of Claim 1, wherein the computer server is further configured to:
categorize the one or more electronic messages; and
grade only a portion of the one or more electronic messages pertaining to categories that have received over a predetermined number of messages.

7. (Currently Amended) The system of Claim 2, wherein when said [[grade]] content grading results in the weighting factor being zero and the weighted message count being zero.

8. (Currently Amended) The system of Claim 2, wherein, as part of said [[grade]] content grading, the computer server is further configured to:
assign a grading value to the one or more electronic messages based on the comparing, wherein the grading value is used to determine the weighting factor.

Currently Amended) The system of Claim 8, wherein the comparing of the at least portion of the content included in the one or more electronic messages to the predetermined metric comprises determining a proximity between the at least portion of the content and the predetermined metric, and wherein the grading value is based on the proximity.

10. (Original) The system of Claim 2, wherein the computer server is further configured to:
calculate a divisor representative of a quality of the one or more electronic messages;
divide the aggregated weighted message count by the divisor to determine a ratio; and
initiate the action when the ratio meets or exceeds a predetermined ratio threshold.

11. (Original) The system of Claim 1, wherein the exchange trading activity data comprise one or more of market order data, bid data, offer data, order revision data, hold order data, cancel and replace order data, trade consummation data, and cancel order data.

12. (Currently Amended) The system of Claim 1, wherein the at least portion of the content included in the one or more electronic messages comprises price data and the 

13. (Original) The system of Claim 1, wherein the computer server is further configured to:
categorize the one or more electronic messages by commodities market; and
grade only a subset of the one or more electronic messages pertaining to categories having received over a predetermined number of messages.

14. (Original) The system of Claim 1, wherein the computer server is further configured to:
calculate a total number of executed lots resulting from the one or more electronic messages;
divide an aggregated weighted message count by the total number of executed lots to determine a ratio; and
initiate the action when the ratio meets or exceeds a predetermined ratio threshold.

15. (Original) The system of Claim 1, wherein the computer server is further configured to:
calculate a total number of executed trades resulting from the one or more electronic messages;

initiate the action if the ratio meets or exceeds a predetermined ratio threshold.

16. (Original) The system of Claim 1, wherein the one or more client terminals comprise one or more of a personal computer (PC), a mobile communication device, a smart phone, a second server, a personal device assistant (PDA), a kiosk, an automatic teller machine (ATM), a wireless fidelity (Wi-Fi) access point, a router, a database device, a multi-media device, and a gaming device.

17. (Currently Amended) A computer program product having non-transitory computer-readable storage medium storing computer-executable code that, when executed by one or more processors, causes the one or more processors to:
receive one or more electronic messages from [[the]] one or more client terminals over [[the]] at least one network, the one or more electronic messages comprising exchange trading activity data,
grade content in the one or more electronic messages received from the one or more client terminals by comparing at least a portion of the content included in the one or more electronic messages to a predetermined metric, and
initiate an action over the at least one network when the predetermined metric is met or exceeded as determined via the comparing, the action maintaining messaging from the one or more client terminals within the predetermined metric and affecting future messaging privileges of the one or more client terminals.

18. (Original) The computer program product of Claim 17, wherein the computer-executable code, when executed, further causes the one or more processors to:
apply a weighting factor to the one or more electronic messages to determine a weighted message count for the one or more electronic messages;
aggregate the weighted message count for the one or more client terminals; and
assign a grading value to the one or more electronic messages based on the comparing, wherein the grading value is used to determine the weighting factor.

19. (Original) The computer program product of Claim 18, wherein the action is initiated when the aggregated weighted message count meets or exceeds a predetermined count threshold.

20. (Currently Amended) The computer program product of Claim 17, wherein the action comprises one or more of assessing a financial penalty, increasing a messaging cost, suspending the future messaging privileges, generating and transmitting a report relating to the content grading, and generating and transmitting a notice.

21. (Currently Amended) The computer program product of Claim 17, wherein the [[grade]] content grading is performed only if a total number of the one or more electronic messages meets or exceeds a predetermined message threshold.


categorize the one or more electronic messages; and
grade only a portion of the one or more electronic messages pertaining to categories that have received over a predetermined number of messages.

23. (Currently Amended) The computer program product of Claim 18, wherein when said [[grade]] content grading results in the weighting factor being zero and the weighted message count being zero.

24. (Currently Amended) The computer program product of Claim 18, wherein the comparing of the at least portion of the content included in the one or more electronic messages to the predetermined metric comprises determining a proximity between the at least portion of the content and the predetermined metric, and wherein the grading value is based on the proximity.

25. (Original) The computer program product of Claim 18, wherein the computer-executable code, when executed, further causes the one or more processors to:
calculate a divisor representative of a quality of the one or more electronic messages;
divide the aggregated weighted message count by the divisor to determine a ratio; and


26. (Currently Amended) The computer program product of Claim 17, wherein the exchange trading activity data comprise one or more of market order data, bid data, offer data, order revision data, hold order data, cancel and replace order data, trade consummation data, and cancel order data,
wherein the at least portion of the content included in the one or more electronic messages comprises price data, and
wherein the predetermined metric comprises one or more of a live market price and a predetermined numeric scale.

27. (Original) The computer program product of Claim 17, wherein the computer-executable code, when executed, further causes the one or more processors to:
categorize the one or more electronic messages by commodities market; and
grade only a subset of the one or more electronic messages pertaining to categories having received over a predetermined number of messages.

28. (Original) The computer program product of Claim 17, wherein the computer-executable code, when executed, further causes the one or more processors to:
calculate a total number of executed lots resulting from the one or more electronic messages;

initiate the action when the ratio meets or exceeds a predetermined ratio threshold.

29. (Original) The computer program product of Claim 17, wherein the computer-executable code, when executed, further causes the one or more processors to:
calculate a total number of executed trades resulting from the one or more electronic messages;
divide an aggregated weighted message count by the total number of executed trades to determine a ratio; and
initiate the action if the ratio meets or exceeds a predetermined ratio threshold.

30. (Currently Amended) The computer program product of Claim 17, wherein the one or more processors are a part of one or more devices, said one or more devices comprising one or more of a personal computer (PC), a mobile communication device, a smart phone, a second server, a personal device assistant (PDA), a kiosk, an automatic teller machine (ATM), a wireless fidelity (Wi-Fi) access point, a router, a database device, a multi-media device, and a gaming device,
said computer program product configured to operate on said one or more devices. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A system comprising:
one or more client terminals; and
a computer server, in communication with the one or more client terminals over at least one network, the computer server comprising a non-transitory memory storing program instructions and at least one processor executing the program instructions that cause the computer server to:
receive one or more electronic messages from the one or more client terminals over the at least one network, the one or more electronic messages comprising exchange trading activity data,
grade content in the one or more electronic messages received from the one or more client terminals by comparing at least a portion of content included in the one or more electronic messages to a predetermined metric, and
initiate an action over the at least one network when the predetermined metric is met or exceeded as determined via the comparing, the action maintaining messaging from the one or more client terminals within the predetermined metric and affecting future messaging privileges of the one or more client terminals.

Independent Claim 17:

receive one or more electronic messages from the one or more client terminals over the at least one network, the one or more electronic messages comprising exchange trading activity data,
grade content in the one or more electronic messages received from the one or more client terminals by comparing at least a portion of content included in the one or more electronic messages to a predetermined metric, and
initiate an action over the at least one network when the predetermined metric is met or exceeded as determined via the comparing, the action maintaining messaging from the one or more client terminals within the predetermined metric and affecting future messaging privileges of the one or more client terminals.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application and parent Applications.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRC/